Case 1:18-cv-24060-KMW Document 60 Entered on FLSD Docket 01/13/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:18-CV-24060-KMW

   ANDY YU, derivatively on behalf of OPKO
   HEALTH, INC.,

               Plaintiff,

   v.

   PHILLIP FROST, ADAM LOGAL, JUAN F.
   RODRIGUEZ, JANE H. HSIAO, STEVEN
   RUBIN, ROBERT A. BARON, THOMAS E.
   BEIER, DMITRY KOLOSOV, RICHARD M.
   KRASNO, RICHARD A. LERNER, JOHN A.
   PAGANELLI, RICHARD C. PFENNIGER,
   ALICE LIN-TSING YU, and FROST
   GAMMA INVESTMENTS TRUST,


               Defendants,


   and


   OPKO HEALTH, INC.,


               Nominal Defendant.


                            STIPULATION TO DISMISS CASE WITH PREJUDICE

           The parties to this lawsuit, Plaintiff Andy Yu, Defendants Dr. Phillip Frost, Adam Logal,

  Juan F. Rodriguez, Jane H. Hsiao, Steven Rubin, Robert A. Baron, Thomas E. Beier, Dmitry

  Kolosov, Richard M. Krasno, Richard A. Lerner, John A. Paganelli, Richard C. Pfenniger, Alice

  Lin-Tsing Yu, and Frost Gamma Investments Trust, and Nominal Defendant OPKO Health, Inc.,

  hereby file this Stipulation to Dismiss Case With Prejudice, pursuant to Fed. R. Civ. P.

  41(a)(1)(A)(ii), stating as follows:


  56007446;1
Case 1:18-cv-24060-KMW Document 60 Entered on FLSD Docket 01/13/2021 Page 2 of 3




           1.      Plaintiff initiated the above-captioned shareholder derivative case on October 2,

  2018 (the “Action”).

           2.      On November 2, 2020, Delaware Court of Chancery granted final approval to a

  settlement and entered an Order and Final Judgment in In re OPKO Health Inc. Derivative Action,

  Consolidated C.A. No.: 2018-0740-SF (Del. Ch.) (the “Delaware Action”). Among other things,

  the Order and Final Judgment in the Delaware Action releases and bars Plaintiff’s claims asserted

  in the Action.

           3.      Based on the foregoing, Plaintiff and Defendants hereby stipulate that this action

  shall be dismissed with prejudice, with each side bearing their own attorneys’ fees and costs.

   DATED: January 13, 2021                             MATHEWS GIBERSON LLP
                                                       219 Davie Blvd.
                                                       Fort Lauderdale, FL 33315
                                                       Tel: (954) 463-1929
                                                       By: /s/ Walter Mathews
                                                               Walter J. Mathews
                                                               Fla. Bar No.: 0174319
                                                               Email: wjm@mathewsllp.com
                                                               Guy F. Giberson
                                                               Bar No. 627402
                                                               Email: gfg@mathewsllp.com

                                                       THE BROWN LAW FIRM, P.C.
                                                       Timothy Brown
                                                       Stuart J. Guber
                                                       240 Townsend Square
                                                       Oyster Bay, NY 11771
                                                       Telephone: (516) 922-5427
                                                       Email: tbrown@thebrownlawfirm.net

                                                       Counsel for Plaintiff Andy Yu




                                                   2
  56007446;1
Case 1:18-cv-24060-KMW Document 60 Entered on FLSD Docket 01/13/2021 Page 3 of 3




   DATED: January 13, 2021                 AKERMAN LLP
                                           Three Brickell City Centre
                                           98 Southeast Seventh Street, Suite 1100
                                           Miami, Florida 33131
                                           Tel.: (305) 374-5600
                                           Fax: (305) 374-5095

                                           By: /s/ Brian P. Miller
                                                   Brian P. Miller, Esq.
                                                   Florida Bar No. 0980633
                                                   E-mail: brian.miller@akerman.com
                                                   Samantha J. Kavanaugh, Esq.
                                                   Florida Bar No. 0194662
                                                   E-mail: samantha.kavanaugh@akerman.com

                                           Attorneys for Nominal Defendant OPKO Health, Inc.
                                           and Defendants Adam Logal, Juan F. Rodriguez,
                                           Jane H. Hsiao, Steven Rubin, Robert A. Baron,
                                           Thomas E. Beier, Dmitry Kolosov, Richard M.
                                           Krasno, Richard A. Lerner, John A. Paganelli,
                                           Richard C. Pfenniger, and Alice Lin-Tsing Yu

   DATED: January 13, 2021                 KING & SPALDING LLP
                                           1180 Peachtree Street NE, Suite 1600
                                           Atlanta, Georgia 30309
                                           Tel.: (404) 572-4600
                                           Fax: (404) 572-5100

                                           By: /s/ Lisa Bugni
                                                   Lisa Bugni, Esq.
                                                   Florida Bar No. 648191
                                                   E-mail: lbugni@kslaw.com

                                           MORVILLO ABRAMOWITZ GRAND IASON &
                                           ANELLO P.C.
                                           565 Fifth Avenue
                                           New York, New York 10017
                                           Tel.: (212) 856-9600
                                           Fax: (212) 856-9494
                                           Robert J. Anello, Esq. (admitted pro hac vice)
                                           E-mail: ranello@maglaw.com
                                           Edward M. Spiro, Esq.(admitted pro hac vice)
                                           E-mail: espiro@maglaw.com

                                           Attorneys for Defendants Phillip Frost
                                           and Frost Gamma Investments Trust


                                       3
  56007446;1
